DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to the claims now include limitations not found in the prior art of Oda. Therefore, the rejections of claims 11-23 by Oda are withdrawn. 
Furthermore, the limitations added to the claims 11-17 are not present the embodiment of Fig. 1-4C in Yick, therefore the rejection is withdrawn. However, Yick’s includes embodiments in Fig. 20-27 including the structural elements claimed by the applicant, see rejection as follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22first channel" and the “second channel” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the use of the terms “first channel’, “second channel”, “mesial glide region” and “distal glide region” in lines 1- 3 is confusing. It is not understood what structural element the applicant intents to claim. However, for examination purposes and as best understood by the examiner, the recitation will be treated as that the door includes a mesial and a distal planar glide surfaces extending in a mesial and distal direction respectively to the width of the first and second guiderails, and the planar glide surface are coplanar to the surfaces of the guiderails. 
Claim Objections
Claim 11 is objected to because of the following informalities:  
In line 3 includes the word “an” before “mesial-distally extending arch wire slot” where it should be used the word “a” instead.  Appropriate correction is required.
The claim uses the terms “arch wire slot”, “archwire slot” and “slot” to refer to the same limitation in lines 4, 5, 9 and 11. In order to avoid potential confusion it is suggested to use one of the above terms across the claims. Appropriate correction is required.
Claims 11, 17 and 18 are objected to because of the following informalities:  
It is used the terms “deflectable beam” and “beam” across the claims. Even when the Office understands that said terms refer to the same limitation, it is suggested to choose one of them, in order to avoid potential confusion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 15-20, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yick et al. (US 20150223913 A1).

[AltContent: arrow][AltContent: textbox (First concave depression (see upper corner))][AltContent: arrow][AltContent: textbox (Base)][AltContent: textbox (First and second guiderails/channels)][AltContent: arrow][AltContent: ][AltContent: textbox (Mesial and distal glide regions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rail)][AltContent: ][AltContent: textbox (Bonding surface)][AltContent: textbox (Contact surface of the leading-edge region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Strut)][AltContent: arrow][AltContent: textbox (Protrusion)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Door)][AltContent: arrow][AltContent: textbox (Lingual surface)][AltContent: textbox (Facial surface)][AltContent: ][AltContent: textbox (Channel bottom wall)][AltContent: textbox (Channel)][AltContent: ][AltContent: textbox (Slot bottom wall)][AltContent: ][AltContent: textbox (Body)][AltContent: arrow][AltContent: ][AltContent: textbox (Arch wire slot)]
    PNG
    media_image1.png
    382
    385
    media_image1.png
    Greyscale
                          
    PNG
    media_image2.png
    211
    186
    media_image2.png
    Greyscale


[AltContent: textbox (Rails)][AltContent: arrow][AltContent: ][AltContent: textbox (Door in the closed state)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Door in the open state)][AltContent: textbox (Recess)][AltContent: arrow]
    PNG
    media_image3.png
    349
    299
    media_image3.png
    Greyscale
            
    PNG
    media_image4.png
    347
    314
    media_image4.png
    Greyscale


Regarding claim 11, Yick et al. discloses an orthodontic appliance (see Fig. 26 and 27 above) including: 
a base having a bonding surface (see annotated Fig. 26 above), 
a body (704) extending outwardly from the base (see annotated Fig. 26 above), the body (704) including an mesial-distally extending arch wire slot (see slot where the archwire 50’ is located) having a bottom wall and a channel (722) in the body (704) oriented generally perpendicular to the slot and having a bottom wall (see annotated Fig. 26 above), 
a deflectable beam (720) extending in a mesial-distal direction across the channel (722) (see Fig. 26 above); 
a door (710) slidably coupled to the body (704) and including a lingual surface opposing a facial surface, the door (704) moveable between an open state in which an archwire can be ligated in the archwire slot and a closed state in which an archwire can be retained in the archwire slot (see Fig. 24 and 25 above -  even when the figures show the appliance 600 which is another embodiment, the door in the open state and close state are configured as in the appliance 700 of Fig.26), wherein the lingual surface of the door (710) includes a leading edge region having a contact surface (see annotated Fig. 27 above) substantially parallel to the bottom wall of the slot in the closed state and a strut (736a) slidably received in the channel (722) and extending towards the bottom wall of the channel (722) from a mesial-distal center of the lingual surface of the door (710) (see annotated Fig. 26 and 27 above), the strut (736a) including a protrusion that extends outwardly from a 3lingual portion of the strut in a generally lingual direction whereby the 
Regarding claim 12, Yick et al. discloses that the body (704) further includes first and second guiderails disposed along opposing sides of the channel (722).
Regarding claim 15, Yick et al. discloses that the lingual portion of the strut includes a first concave depression adjacent the protrusion. (See annotated Fig. 27 above)
[AltContent: ][AltContent: ][AltContent: textbox (Pair of coplanar contacting surfaces)][AltContent: textbox (Wall section)][AltContent: ][AltContent: textbox (Strut)][AltContent: arrow][AltContent: textbox (Fig. 27 zoom portion)][AltContent: arrow][AltContent: textbox (Leading edge)][AltContent: ][AltContent: arrow][AltContent: textbox (Protrusion)][AltContent: textbox (Lingual strut surface)]
    PNG
    media_image5.png
    178
    234
    media_image5.png
    Greyscale

Regarding claim 16,
Regarding claim 17, Yick et al. discloses the protrusion and a wall section of the leading edge of the strut cooperate to hold the beam (720) captive within the first depression when the door is in the open state (see annotated Fig. 25 above where the beam is covered by the door, and annotated Fig. 24 and 27 zoom portion above see where the wall section when covering the archwire at the closed state, it is moved when the door is in the open state, the wall section is over the deflectable beam 720).
Regarding claim 18, Yick et al. disclose that the beam (720) is deflectable in directions toward the bottom of the channel (722) to allow the door to transition between the open state and the closed state (see Fig. 24 and 25, and due to the open and closing operation of the door 610 in embodiment 600 is practically the same as in embodiment 700 with the exception that it only uses one beam 720, therefore see par. [0097] – “each beam 620a, 620b independently functions as a latch by resiliently deflecting toward the bottom surface of the recess 622 to permit passage of the protrusion 636 as the associated door 610 is urged in a gingival direction against the beam 620a, 620b”).  
Regarding claim 19, Yick et al. discloses that the strut includes at least one rail (see annotated Fig. 27 above where it is shown one of the two rails) extending along a side thereof, and wherein the rail is received in a recess in communication with the body channel (see Fig. 25 and 27 above)
Regarding claim 20, 
Regarding claim 22, Yick et al. discloses that the door (710) includes a mesial glide region extending in a mesial direction from the first channel and a distal glide region extending in a distal direction from the second channel, the mesial and distal glide regions sliding along the body (704) and being generally coplanar (see annotated Fig. 25-27 above).  
[AltContent: arrow][AltContent: textbox (Protrusion)][AltContent: arrow][AltContent: textbox (Trailing edge projection (on the opposed edge of the door)][AltContent: arrow][AltContent: textbox (Leading edge projection)][AltContent: textbox (Second concave depression )][AltContent: textbox (First concave depression (see upper corner))][AltContent: ][AltContent: arrow][AltContent: textbox (Strut)][AltContent: arrow][AltContent: textbox (Fig. 27 zoom portion (b))]
    PNG
    media_image5.png
    178
    234
    media_image5.png
    Greyscale

Regarding claim 26, Yick et al. discloses that the strut includes a pair of generally concave depressions spaced apart from each other along the direction of travel of the door between a leading-edge projection and a trailing edge projection, wherein the protrusion (736a) is disposed between the depressions (see annotated Fig. 27 zoom portion (b) above).
Regarding claims 11-17, the following are the claims rejected under the embodiment shown in Fig. 28-30 of Yick et al.
[AltContent: textbox (Door)][AltContent: textbox (First and second guiderails/Channel)][AltContent: arrow][AltContent: textbox (Channel )][AltContent: ][AltContent: textbox (Rails)][AltContent: arrow][AltContent: textbox (Rails)][AltContent: arrow][AltContent: ][AltContent: textbox (Strut (is the lower extension from the facial surface) )][AltContent: textbox (Recess)][AltContent: arrow][AltContent: textbox (Arch wire)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Bonding surface)][AltContent: arrow][AltContent: textbox (Base)]
    PNG
    media_image6.png
    388
    396
    media_image6.png
    Greyscale

[AltContent: textbox (Deflectable beam)][AltContent: arrow][AltContent: textbox (Strut (is the lower extension from the facial surface) )][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (First and second grooves)][AltContent: textbox (Arch wire)][AltContent: arrow][AltContent: textbox (Arch wire)][AltContent: arrow][AltContent: textbox (Leading edge region having a contact surface substantially parallel to the bottom wall of the slot)][AltContent: ][AltContent: textbox (Facial Surface)][AltContent: arrow][AltContent: textbox (Door)][AltContent: arrow][AltContent: textbox (Channel including a bottom wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Body)]
    PNG
    media_image7.png
    328
    459
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    475
    494
    media_image8.png
    Greyscale

Regarding claim 11, Yick et al. discloses orthodontic appliance (see Fig. 28-30 above) including: 
a base (802) having a bonding surface (see annotated Fig. 28 above), 
a body (804) extending outwardly from the base (802), the body (804) including an mesial-distally extending arch wire slot (see slot where arch wire 50” is located in Fig. 30 above) having a bottom wall and a channel (822) in the body (804) oriented generally perpendicular to the slot and having a bottom wall (see annotated Fig. 30), 
a deflectable beam (820) extending in a mesial-distal direction across the channel (822) (see annotated Fig. 30 above); 
a door (810) slidably coupled to the body (804) and including a lingual surface (not shown) opposing a facial surface (see annotated Fig. 30 above), the door moveable between an open state in which an archwire can be ligated in the archwire slot and a closed state in which an archwire can be retained in the archwire slot (similar to the embodiment of Fig. 24 and 25 above), wherein the lingual surface of the door includes a leading edge region having a contact surface substantially parallel to the bottom wall of the slot in the closed state (see annotated Fig. 30 above) and a strut slidably received in the channel and extending towards the bottom wall of the channel from a mesial-distal center of the lingual surface of the door (similar to the strut in lingual surface of Fig. 27 above and having the same function as in the embodiment of 700), the strut including a protrusion that extends outwardly from a 3lingual portion of the strut in a generally lingual direction whereby the protrusion deflects the beam toward the bottom wall of the channel as the door transitions from the open state to the closed state. that is slidably received in the channel (see [0104]).  
Regarding claim 12, Yick et al. discloses that the body (804) further includes first and second guiderails disposed along opposing sides of the channel (822) (see annotated Fig. 28 above).  
Regarding claim 13, Yick et al. discloses that the lingual surface of the door includes first and second grooves extending through at least a portion of the occlusal-gingival height of the door (see annotate Fig. 30 above), and wherein the first guiderails is received in the first groove and the second guiderail is received in the second groove (see annotated Figs. 20 and 30 above).  
Regarding claim 14, Yick et al. discloses that the first and second grooves are disposed on opposing sides of the strut (see annotated Fig. 30 above).  
Regarding claim 19, Yick et al. discloses that the strut includes at least one rail extending along a side thereof, and wherein the rail is received in a recess in communication with the body channel (see annotated Fig. 28 above).  
Regarding claim 20, Yick et al. discloses that the leading-edge region (823) includes a pair of coplanar contacting surfaces that, when the door is closed, are positioned on opposing mesial and distal ends of the archwire slot (the region 823 includes two opposing areas located on the mesial and distal ends).  
Regarding claim 22, Yick et al. discloses that the door (810) includes a mesial glide region extending in a mesial direction from the first channel and a distal glide region extending in a distal direction from the second channel, the mesial and distal glide regions sliding along the body and being generally coplanar (see annotated Fig. 28).  
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art of Yick et al. does not include that the height of the archwire slot, when the door is closed, is reduced at the mesial and distal ends compared to regions of the slot adjacent the mesial-distal center.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, the prior art of Yick et al. does not include that the glide regions are oriented at an oblique angle relative to the contacting surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772